Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/005,618 filed 8/28/20.  Claims 1-10 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The information disclosure statement (IDS) submitted on 8/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
One of the following titles are suggested: “PLASTIC FOLDING CHAIR WITH STACKING ELEMENTS” or “STACKABLE FOLDING CHAIR MADE ENTIRELY OF PLASTIC-BASED MATERIAL” or “STACKABLE FOLDING CHAIR MADE OF FIBER REINFORCED POLYPROPYLENE”.

The disclosure is objected to because of the following informalities: page 4, line 13, uses reference number 13 for the first frame.  Reference number 13 has been previously used to designate the back.  Reference number 12 has been used to designate the first frame.  
Appropriate correction is required.
The abstract of the disclosure is objected to because it is more than one paragraph and is written using the language of claim 1.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The drawings filed 8/28/20 are approved.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2010/0078971 to Huang.
Huang provides a folding chair made of reinforced polypropylene plastic [0029] comprising a seat portion 3, a first frame including a back 10 and two parallel first/front legs 1 hinged to the perimetric edge of the seat portion 3 at first pivot regions 12/31.  A second frame comprised two parallel mutually integral legs 2.  The second frame pivoted to the first frame two crossing regions 11.  The first pivots include a substantially cylindrical body with a reduced cross section portion 12 which are located in first through C-shaped openings 31.

Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While Huang teaches a locking element 14 at the pivot between the legs as shown in Fig. 12, neither Huang nor any of the remaining art of record teach or adequately suggest the locking element at the first pivot as called for in claim 4.
	While stackable folding chairs are known in the art, none of the prior art of record adequately teaches or suggests the two stacking elements on the seat portion as called for in claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636